Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
The newly added limitation of, “…generating and providing a user interface on a merchant device, wherein the user interface includes a visual representation corresponding to the physical merchant location, wherein the visual representation includes a first user interface element corresponding to the first product, a second interface element corresponding to the first user, and a third user interface element corresponding to the second user, and wherein the first user interface element, the second user interface element, and the third user interface element are displayed in the visual representation at the same time…” has been found to be novel and non-obviousness in the context of the claim and invention.  The Examiner was unable to find prior art that teaches, suggest, or discloses the above limitation elements in the same context as the claim conveys.  

The closest prior art found are the following:

(1) Hartnell (US Pub No.: 2010/0217650) which is generally related to a market simulator or optimizer, and more particularly is related to a system and method for market simulation or optimization in which generation of virtual part worth data in combination with a simple yet sophisticated graphical user interface permits increased versatility and flexibility in modeling 

(2) Collins et al. (US Pub. No. 2011/0276440) which is generally related to a business intelligence system that captures data in real time and allows for historical and analytical reporting. The solution relies on RTLS and UHF RFID sensor technology that captures the exact x, y, and z coordinates of a particular asset, i.e., person or object and based upon the detection of a pre-encoded UHF RFID tag.  However, Collins fails to disclose, teach, or suggest any of the elements, such as, a virtual customer, physical customer, or product indicators display at the same time in the virtual representation of the physical merchant location. 

(3) Crutchfield et al. (US Pub. No. 2005/0177463) which is generally related to providing a virtual showroom for interactive electronic shopping is provided. A display terminal located inside a merchant store displays a virtual store that has a physical layout corresponding to the physical layout of the real store. The terminal receives input from a shopper and outputs shopping information based on the input. The display terminal may also allow the shopper to browse products and virtually travel through the virtual store in a manner similar to physically shopping in the real store.  Crutchfield does teach a virtual physical product and virtual customer in a virtual representation of the physical merchant location (see, Fig. 5), however, nowhere 

Moreover, since the specific combination of claim elements of, “…wherein the visual representation includes a first user interface element corresponding to the first product, a second interface element corresponding to the first user, and a third user interface element corresponding to the second user, and wherein the first user interface element, the second user interface element, and the third user interface element are displayed in the visual representation at the same time…”  recited in claims 2, 9, and 16 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction.

While the teachings of Hartnell, Collins, and Crutchfield separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant’s disclosure.

(1) Hartnell (US Pub No.: 2010/0217650) which is generally related to a market simulator or optimizer, and more particularly is related to a system and method for market simulation or optimization in which generation of virtual part worth data in combination with a simple yet sophisticated graphical user interface permits increased versatility and flexibility in modeling market behavior. 

 (2) Collins et al. (US Pub. No. 2011/0276440) which is generally related to a business intelligence system that captures data in real time and allows for historical and analytical reporting. The solution relies on RTLS and UHF RFID sensor technology that captures the exact x, y, and z coordinates of a particular asset, i.e., person or object and based upon the detection of a pre-encoded UHF RFID tag.  

(3) Crutchfield et al. (US Pub. No. 2005/0177463) which is generally related to providing a virtual showroom for interactive electronic shopping is provided. A display terminal located inside a merchant store displays a virtual store that has a physical layout corresponding to the physical layout of the real store. The terminal receives input from a shopper and outputs shopping information based on the input. The display terminal may also allow the shopper to browse products and virtually travel through the virtual store in a manner similar to physically 

(4) Non-Patent Literature: E-Commerce Recommendation Applications: The article discusses in detail how e-commerce websites need to be personalized to an individual’s needs/desires.  It also discusses the problem with privacy issues. The article goes into detail on when merchant is able to identify a customer’s needs/desires, they will also be able to adequately keep sufficient product inventory online and at certain local stores.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zahra Elkassabgi whose telephone number is (571)270-7943. The examiner can normally be reached on Mon - Fri (8am - 5pm) EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ZAHRA ELKASSABGI/Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623